Hart, J. (after stating the facts). Section 5465 of Kirby’s Digest provides that all fines and penalties imposed by the mayor ’s or police court in any city or town in this State shall be paid into the city or town treasury, and that the city or town councils shall have the power to prescribe all necessary regulations for the collection and account for said fines and penalties. Pursuant to this section the accounts of Montague, as chief of police, were referred by the city council to the finance committee for audit and allowance. The city council, under the statute, was the proper tribunal to audit the accounts of Montague and settle with him. When the powers to be performed by the governing body of municipal corporations are of a ministerial, administrative, or executive nature, they may delegate the power to a committee. The business of municipal corporations, like other corporations, must be conducted through agents. To segregate a municipal corporation from all other corporations in the methods employed in the transaction of business would prove highly detrimental to all concerned, and if it could not act upon any matter properly before it which also affected the rights of its officers, few competent persons could be induced to accept such offices. ' The finance committee had the authority to audit, examine and allow the accounts of Montague. Within the scope of its authority, in the absence of fraud or mistake, the action of the committee will bind the city council. The audit and allowance had the force and effect of a settlement between individuals. It was an admission by the committee that the accounts of Montague were correct, and while it was in no sense an adjudication of the state of his accounts, it had the force and effect of a settlement and was valid and binding upon the city, in the absence of fraud or mistake. In addition to the audit and examination of his accounts by the finance committee, the judge of the police court twice during his administration preferred charges of fraud against Montague in settling his accounts. Pursuant to the charges an investigation of Montague’s accounts was again made. The city was represented by its counsel, and its determination of the state of his accounts upon such investigation should be regarded as valid and binding upon the city in the absence of a showing of fraud or mistake. It is true that the expert accountant employed by the city shows that his investigation of Montague’s accounts,in connection with the records of the police court, the city treasurer’s record, the jail record, and the criminal record of the circuit court, establishes that Montague is indebted to the city in the sum of $4,026. No specific errors or fraud in stating his accounts are shown. It is shown by Montague and his witnesses that it would be almost impossible for him to restate his accounts now, and under the rule above stated this would not be required of him. Under our statute where a conviction was obtained on appeal in cases from the municipal court to the circuit court the sheriff would collect the fines. The witnesses, also, pointed out how in many instances'the judge of the municipal court would remit the fines in order to induce the defendants to testify in behalf of the city in other cases. The jail records were also imperfect. For those and other reasons it is apparent that Montague could not now restate his accounts, and he is not required to do so. It devolved upon the city to point out and establish specific errors or fraudulent acts upon the part of Montague in maldng his settlements, and, not having done so, the chancellor properly held that Montague and his bondsmen were not liable to the city for the accounts sued on. It follows that the decree will be affirmed.